In this case a bill was brought, and the first motion for injunction allowed by the Court, upon the ground, as here stated, that we were satisfied, from the testimony as exhibited exparte upon affidavit, that there was really a controversy between these parties, as to the title to the premises in question; and we thought it according to the ordinary course of equity in such cases, where there is a pending controversy between the parties, in a court of equity, to enjoin the party who had the legal title from proceeding to enforce that title.
A further motion is now made to us, upon the ground that a portion of the premises, which are a subject of litigation between these parties, was not included in the prior motion, because not included in the suit which was then enjoined. It seems that the other portion of the premises is in the possession of the defendant, and not in the possession of the plaintiff and that he has been in such possession for considerably more than a year. It is pasture land, that has been used in connection with the homestead estate. We do not see but that the same principle adopted at the trial would apply to this motion, and oblige us to deny the motion which we allowed then, upon the ground that, pending the investigation into the validity of the title to these premises, the party should be allowed to remain in possession of the premises. That should not be disturbed unless there is some especial reason for disturbing that possession. We, therefore, are obliged to refuse this second motion for injunction. *Page 339